ACCEPTED
                                                                                                       04-15-00049-CV
                                                                                           FOURTH COURT OF APPEALS
                                                                                                SAN ANTONIO, TEXAS
                                                                                                   7/2/2015 9:09:51 AM
                                                                                                        KEITH HOTTLE
                                                                                                                CLERK

                                   Cause No. 04-15-00049-CV

Morningside Ministries, d/b/a Morningside         § In the Court of Appeals
                                                                                FILED IN
Ministries at the Manor and the Morningside       §                      4th COURT OF APPEALS
Ministries Foundation, Inc.,                      §                       SAN ANTONIO, TEXAS
       Appellants,                                §                      07/2/2015 9:09:51 AM
                                                  §                         KEITH E. HOTTLE
—versus—                                                                         Clerk
                                                  § Fourth Court of Appeals District
                                                  §
Rosa Lee Rodriguez, as Next Friend of             §
Flora Mendez,                                     §
       Appellee.                                  § San Antonio, Texas


                     UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                              TO FILE BRIEF OF APPELLEE



TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COMES Appellee Rosa Lee Rodriguez, as Next Friend of Flora Mendez, and files

this motion asking that this Court extend the deadline to file the Brief of Appellee by thirty days,

and would respectfully show the Court as follows:

                            A.      Factual and Procedural History

1.     The case is on appeal from the 166th Judicial District Court, Bexar County, Texas.

2.     The style and number of the case in the trial court was Rosa Lee Rodriguez, as Next

Friend of Flora Mendez v. Morningside Ministries, d/b/a Morningside Ministries at the Manor

and the Morningside Ministries Foundation, Inc., Bexar County District Court Cause No. 2014-

CI-07530.

3.     This is an interlocutory appeal from an order denying a motion to dismiss filed under

section 74.351 of the Texas Civil Practice and Remedies Code.

4.     The present deadline for Appellee to file her brief in this case is July 6, 2015.
                                 B.     Argument and Authorities

5.       This Court has the authority to grant a motion to extend the deadline to file a party’s brief

under Texas Rule of Appellate Procedure 10.5(b).

6.       Appellee seeks an extension of time of thirty (30) days—until August 5, 2015—to file

her brief.

7.       Counsel for Appellee has had other deadlines—deadlines that existed when the

Appellants filed their brief in this case—that prevented her from immediately beginning work on

this brief, including:

        June 1 – June 3, 2015- traveled to New Orleans for an oral argument in Fifth Circuit
         Cause No. 14-20588; W. Steve Smith. v. Judy Robbins, et al.;

        June 4, 2015- attended hearing on Objections to Motion for Summary Judgment in Bexar
         County District Court Cause No. 2013-CI-14814; Thomas Jenkins v. Xpress
         Transportation, Inc., et al.;

        June 7 – June 13, 2015- traveled to Florida for a pre-paid vacation;

        June 17, 2015- filed Response to Motion for Summary Judgment in Bexar County
         District Court Cause No. 2013-CI-14814; Thomas Jenkins v. Xpress Transportation, Inc.,
         et al.;

        June 22, 2015- filed Reply Brief of Appellant in Fourth Court of Appeals Cause No. 04-
         14-00514-CV; IN the Interest of R.E.S. and R.K.S.;

        June 26, 2015- attended hearing on Motion for Summary Judgment in Bexar County
         District Court Cause No. 2013-CI-14814; Thomas Jenkins v. Xpress Transportation, Inc.,
         et al.;

        June 29, 2015- filed Reply Brief of Appellant in Thirteenth Court of Appeals Cause NO.
         13-15-00097-CV; Timothy D. Raub, et al. v. Gate Guard Services, L.P., et al.;

        July 2, 2015- filed Reply Brief of Appellant in Fourth Court of Appeals Cause No 04-14-
         00679-CV; Jay Kay Bear, Ltd. v. Patty Martin;

8.       This is the first motion for extension of the deadline to file the Appellee’s brief filed in

this case.


                                                  2
9.     This extension is not sought for the purposes of delaying this appeal, but so that

justice may be done.

                                 C.     Conclusion and Prayer

10.    For the foregoing reasons, Appellee Rosa Lee Rodriguez, as Next Friend of Flora

Mendez respectfully request that this Court grant this Unopposed First Motion for Extension of

Time to File The Brief of Appellee, and extend the deadline filing that brief until August 5, 2015.



                                             Respectfully submitted,

                                               /s/ Beth Watkins
                                             Beth Watkins
                                             State Bar No. 24037675
                                             LAW OFFICE OF BETH WATKINS
                                             926 Chulie Drive
                                             San Antonio, Texas 78216
                                             (210) 225-6666—phone
                                             (210) 225-2300—fax
                                             Beth.Watkins@WatkinsAppeals.com

                                             COUNSEL FOR APPELLEE ROSA LEE RODRIGUEZ,           AS
                                             NEXT FRIEND OF FLORA MENDEZ




                                                3
                                CERTIFICATE OF CONFERENCE

       I hereby certify that on July 1, 2015, I e-mailed Nissa M. Dunn, Counsel for Appellant.
On July 1, 2015, Ms. Dunn responded that, on behalf of her client, she was unopposed to this
motion.

                                                    /s/ Beth Watkins
                                                   Beth Watkins


                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2015, a true and correct copy of the foregoing Unopposed
First Motion for Extension of Time to File Brief of Appellee was electronically served on the
following counsel of record:

Nissa M. Dunn
HOUSTON DUNN
4040 Broadway, Suite 440
San Antonio, Texas 78209
nissa@hdappeals.com

COUNSEL FOR APPELLANT



                                             /s/ Beth Watkins
                                            Beth Watkins

                                            COUNSEL FOR APPELLEE ROSA LEE
                                            RODRIGUEZ, AS NEXT FRIEND OF FLORA MENDEZ




                                               4